This is an original proceeding before the Supreme Court to review an award of the State Industrial Commission rendered February 15, 1932, in favor of Chas. Holton, claimant herein. *Page 208 
The record discloses that claimant was injured while in the employ of respondent, and that on April 14, 1931, the Commission made an award for five weeks' temporary total disability and ten per cent. permanent partial disability to the left arm. Said award became final.
Thereafter, claimant filed a motion to reopen said cause on the grounds of change in condition. A hearing was had thereon, and the Commission found that claimant had suffered a change in condition since the previous award and ordered that claimant be paid for 40 per cent. additional permanent total loss of his left arm.
Petitioners bring said cause to this court and allege in support of their petition that there is absolutely no evidence in the record to support the finding of the Commission that the claimant suffered a change of condition, and there being no such evidence, this court, upon a review thereof, will vacate the award as a matter of law.
We have carefully examined the record in said cause, and, after fully considering all of said evidence, find that there is competent evidence reasonably tending to support the award made by the Commission.
This court has held on numerous occasions that where there is competent evidence reasonably tending to support the award as made by the Commission, it will not reverse the same.
The case at bar comes squarely within this rule. The petition to vacate said award is denied and the award of the Commission is affirmed.
RILEY, HEFNER, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur. LESTER, C. J., CLARK, V. C. J., and McNEILL, J., absent.
Note. — See under (1), annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116.